Citation Nr: 1303333	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  12-14 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from October 1970 to March 1972.
This appeal to the Board of Veterans Appeals (Board) arises from a February 2012 rating action that denied service connection for diabetes mellitus, to include as due to Agent Orange exposure.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran asserts that he has diabetes mellitus as a result of herbicide exposure during service.  Service personnel records reflect that he served in the Republic of Vietnam from May 1971 to March 1972.  Therefore, it is presumed that he was exposed to herbicide agents; however, there is conflicting medical evidence as to whether he meets the criteria for a diagnosis of diabetes mellitus.

The Board finds that the record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims currently on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In support of a diagnosis for diabetes is a September 27, 2010 correspondence from the Clarksburg VAMC, which notified the Veteran that his lab results included a score of 216 on his glucose tolerance test.  The September 2010 letter informed the Veteran that he had a diagnosis of diabetes.  Additionally, and pursuant to a September 2010 VA treatment record, the Veteran was provided a glucometer (Glucose Testing Meter) in order to monitor his blood glucose.  A VA treatment record dated November 2010 reflects that the Veteran was provided educational materials for controlling diabetes.  Corroborated by VA treatment records, the Veteran asserts that he is on a diet and exercise regiment in order to control his condition.  See Veteran's statement dated May 2012 and VA treatment record dated November 2010, February 2011, and June 2011. 

Weighing against a diagnosis for diabetes is the February 2011 VA examination, in which the examiner stated that the Veteran did not have diabetes pursuant to the American Diabetes Association criteria.  Instead, the VA examiner diagnosed the Veteran with impaired glucose tolerance.  The examiner's report included fasting blood glucose tests and laboratory evaluations from the Clarksburg VAMC dated September 2010, and February 2011.  The examiner did not provide a rationale for his lack of diagnosis for diabetes and did not discuss the conflicting September 2010 VAMC correspondence which confirmed a diagnosis for diabetes.  

Given the apparent disparity in the diagnoses of record, the Board finds that an additional VA examination and opinion is required.  See 38 C.F.R. § 3.159 (2012).  Moreover, the last VA treatment record is dated November 16, 2011.  In order to render a fully informed decision, the RO should obtain all VA treatment records, if available, from November 17, 2011 to the present.

Accordingly, the issue of service connection for diabetes mellitus is REMANDED for the following action:

1. The RO should obtain any VA treatment records from the VAMC in Clarksburg, West Virginia, from November 17, 2011 to the present and associate those records with the claims file.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available. 

2. Schedule the Veteran for a VA examination for diabetes.  The claims file should be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that the claims file was reviewed.

a.  The examiner should render an opinion as to whether the Veteran has a diagnosis of diabetes mellitus.

b.  The examiner should provide the criteria used in assessing the diagnosis.

c.  The examiner should provide a complete rationale for any opinion given without resorting to speculation resolving any conflicting medical findings and opinions rendered, especially that of the VAMC provided on September 27, 2010.

3. After the development requested above has been completed to the extent possible, the record should be reviewed.  The claim for service connection for diabetes mellitus should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2012). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).
   
   

________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals
